Exhibit 10.2

 

REDBACK NETWORKS INC.

 

2004 EMPLOYMENT INDUCEMENT AWARD PLAN

 

NOTICE OF STOCK OPTION GRANT

 

You have been granted the following option to purchase Common Stock of Redback
Networks Inc. (the “Company”):

 

Name of Optionee:

 

Total Number of Shares Granted:

 

Grant Number:

 

Type of Option:                                              Nonstatutory Stock
Option

 

Exercise Price Per Share:

 

Date of Grant:

 

Vesting Commencement Date:

 

Vesting Schedule:

 

Expiration Date:

 

By your signature and the signature of the Company’s representative below, you
and the Company agree that this option is granted under and governed by the
terms and conditions of the 2004 Employment Inducement Award Plan (the “Plan”)
and the Stock Option Agreement. The 2004 Employment Inducement Award Stock
Option Agreement is attached and incorporated herein by reference.

 

OPTIONEE:               REDBACK NETWORKS INC.

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

    Title:  

 

--------------------------------------------------------------------------------

 

2004 Employment Inducement Award Stock Option Agreement

   Page 1 of 4



--------------------------------------------------------------------------------

REDBACK NETWORKS INC.

 

2004 Employment Inducement Award Stock Option Agreement

 

Tax Treatment   This option is a nonqualified option under Section 422 of the
United States Internal Revenue Service Code. Vesting  

This option becomes exercisable in installments, as shown in the Notice of Stock
Option Grant.

 

In addition, this option becomes exercisable in full if your service as an
employee of the Company or a subsidiary of the Company terminates because of
death. If your service as an employee of the Company (or a subsidiary of the
Company) terminates because of total and permanent disability, then the
exercisable portion of this option will be determined by adding 12 months to
your actual period of service.

 

No additional shares become exercisable after your service as an employee of the
Company or a subsidiary of the Company has terminated for any reason.

Term   This option expires in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Date of Grant, as
shown in the Notice of Stock Option Grant. (It will expire earlier if your
service terminates, as described below.) Regular Termination   If your service
as an employee of the Company or a subsidiary of the Company terminates for any
reason except death or total and permanent disability, then this option will
expire at the close of business at Company headquarters on the date three months
after your termination date. The Company determines when your service terminates
for this purpose. Death   If you die as an employee of the Company or a
subsidiary of the Company, then this option will expire at the close of business
at Company headquarters on the date 12 months after the date of death.
Disability  

If your service as an employee, consultant or director of the Company or a
subsidiary of the Company terminates because of your total and permanent
disability, then this option will expire at the close of business at Company
headquarters on the date six months after your termination date.

 

For all purposes under this Agreement, “total and permanent disability” means
that you are unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted, or can be expected to last, for a
continuous period of not less than one year.

Leaves of Absence   For purposes of this option, your service does not terminate
when you go on a military leave, a sick leave or another bona fide leave of
absence, if the leave was approved by the Company in writing and if continued
crediting of service is required by the terms of the leave or by applicable law.
But your service terminates when the approved leave ends, unless you immediately
return to active work. Restrictions on Exercise   The Company will not permit
you to exercise this option if the issuance of shares at that time would violate
any law or regulation. Notice of Exercise  

When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form. Your notice
must specify how many shares you wish to purchase. Your notice must also specify
how your shares should be registered (in your name only or in your and your
spouse’s names as community property or as joint tenants with right of
survivorship). The notice will be effective when it is received by the Company.

 

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

2004 Employment Inducement Award Stock Option Agreement

   Page 2 of 4



--------------------------------------------------------------------------------

Form of Payment   When you submit your notice of exercise, you must include
payment of the option exercise price for the shares you are purchasing. Payment
may be made in one (or a combination of two or more) of the following forms
subject to applicable laws:     •   Your personal check, a cashier’s check, a
money order or cash;     •   Certificates for shares of the Company’s common
stock, which (A) in the case of common stock acquired upon exercise of an
option, have been owned by you for more than six months on the date of
surrender, and (B) have a fair market value on the date of surrender equal to
the aggregate exercise price of the common stock as to which option shall be
exercised;     •   Consideration received by the Company under a broker-assisted
cashless exercise program acceptable to the Company, in its sole discretion;    
•   Any combination of the foregoing methods of payment; or     •   Such other
consideration and method of payment for the issuance of common stock to the
extent permitted by applicable laws.

Withholding Taxes and

Stock Withholding

  You will not be allowed to exercise this option unless you make arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the option exercise. These arrangements may include withholding shares
of Company stock that otherwise would be issued to you when you exercise this
option. The value of these shares, determined as of the effective date of the
option exercise, will be applied to the withholding taxes. Restrictions on
Resale   By signing this Agreement, you agree not to sell any option shares at a
time when applicable laws, Company policies or an agreement between the Company
and its underwriters prohibit a sale. This restriction will apply as long as you
are an employee of the Company or a subsidiary of the Company. Transfer of
Option  

Prior to your death, only you may exercise this option. You cannot transfer or
assign this option. For instance, you may not sell this option or use it as
security for a loan. If you attempt to do any of these things, this option will
immediately become invalid. You may, however, dispose of this option in your
will or a beneficiary designation.

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your option in
any other way.

Retention Rights   Your option or this Agreement does not give you the right to
be retained by the Company or a subsidiary of the Company in any capacity. The
Company and its subsidiaries reserve the right to terminate your service at any
time, with or without cause. Stockholder Rights   You, or your estate or heirs,
have no rights as a stockholder of the Company until you have exercised this
option by giving the required notice to the Company and paying the exercise
price. No adjustments are made for dividends or other rights if the applicable
record date occurs before you exercise this option, except as described in the
Plan. Adjustments   In the event of a stock split, a stock dividend or a similar
change in Company stock, the number of shares covered by this option and the
exercise price per share may be adjusted pursuant to the Plan. Applicable Law  
This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions).

 

2004 Employment Inducement Award Stock Option Agreement

   Page 3 of 4



--------------------------------------------------------------------------------

The Plan and Other Agreements  

The text of the Plan is incorporated in this Agreement by reference.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this option. Any prior agreements, commitments or
negotiations concerning this option are superseded. This Agreement may be
amended only by another written agreement, signed by both parties.

 

BY SIGNING THE NOTICE OF STOCK OPTION GRANT ATTACHED TO THIS AGREEMENT, YOU
AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

2004 Employment Inducement Award Stock Option Agreement

   Page 4 of 4